Citation Nr: 0203204	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  99-01 065	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than May 24, 
1993, for the award of disability compensation benefits for 
post-traumatic stress disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel




INTRODUCTION

The veteran served on active duty in the military from 
February 1959 to January 1963.

In August 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, granted the 
veteran's claim for service connection for 
post-traumatic stress disorder (PTSD) and assigned a 50 
percent rating effective from May 5, 1997.  He requested an 
earlier effective date (EED), and the RO denied his claim for 
an EED later that year-in December 1998.  He appealed the 
RO's decision to the Board of Veterans' Appeals (Board).  
He also filed an additional claim for a total disability 
rating based on individual unemployability (TDIU).  And in 
August 1999, after considering additional evidence, the RO 
assigned an EED of May 24, 1993, for the grant of service 
connection for PTSD.  He continued to appeal, requesting an 
effective date earlier than May 24, 1993.  He also appealed 
the RO's August 1999 denial of his other claim for a TDIU.

The question of the veteran's entitlement to service 
connection for ulcers, a "nervous stomach," and a hernia 
secondary to the service-connected PTSD is the subject of the 
REMAND portion of this decision.  See Manlincon v. West, 
12 Vet. App. 238 (1999)


FINDINGS OF FACT

1.  The veteran did not file a claim for service connection 
for a psychiatric disorder within 1 year after his separation 
from service on January 7, 1963; he also did not file any 
other sort of claim with VA for a psychiatric disorder for 
many ensuing years prior to, at the very earliest, January 
1976, when he filed a claim for nonservice-connected pension 
benefits for a chronic psychoneurosis.

2.  There is no evidence or indication, however that the 
January 1976 claim for nonservice-connected pension benefits 
was also meant to include or otherwise encompass an 
additional claim for VA compensation.

3.  It was not until May 24, 1993, when treated in a VA 
outpatient clinic for his psychiatric disorder, that the 
veteran filed a claim for compensation benefits for this 
condition, which subsequently was supported by more recent 
medical evidence causally linking his mental illness (and 
specifically his PTSD) to a sexual assault in service.

4.  The veteran's only service-connected disability is his 
PTSD-rated as 50 percent disabling, and it does not prevent 
him from securing and maintaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an effective date 
earlier than May 24, 1993, for the award of disability 
compensation benefits for PTSD.  38 U.S.C.A. §§ 1110, 1131, 
5108, 5101, 5110, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.1, 3.105, 3.151, 3.155, 3.156, 3.157, 3.303, 3.400, 20.302, 
20.1103 (2001).

2.  The criteria have not been met for a TDIU.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.15, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  EED for PTSD

The effective date of an award of VA disability compensation 
based on direct service connection will be the day following 
separation from service or the date entitlement arose-if a 
claim was received within 1 year after the date of separation 
from service; otherwise, the effective date will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b)(2)(i).

A claim means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p); see 
also Brannon v. West, 12 Vet. App. 32 (1998); 
Fleshman v. Brown, 9 Vet. App. 548 (1996), affirmed in 
Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 1998); Lalonde v. 
West, 12 Vet. App. 377 (1999); Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).

The veteran alleges that he is entitled to an effective date 
retroactive to January 8, 1963, the day following his 
separation from service, because there were objective 
clinical indications while he was on active duty in the 
military that he had a chronic psychoneurosis manifested by 
anxiety and depression-which since has been re-diagnosed as 
PTSD stemming from a sexual assault in service.  He also 
alleges that he began to receive treatment at a VA Medical 
Center (VAMC) for his residual psychiatric problems 
immediately after service, although for some unexplained 
reason those records cannot be located, and that he has 
continued to receive ongoing treatment at several VAMCs, and 
privately, during the years since.  However, that 
notwithstanding, even he acknowledges that he did not 
actually file a claim for service connection for a 
psychiatric disorder within 1 year after service (i.e., prior 
to January 7, 1964), and VA was not charged with 
"constructive" notice of his treatment at the VAMC-even 
were the Board to assume for the sake of argument that the 
alleged treatment in fact occurred.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (although VA usually is required to 
obtain medical records of treatment at a VAMC since they are 
in the control of VA and, therefore, VA knows or at least 
should know of their possible existence and relevance, 
this holding only applies to claims filed on or after July 
21, 1992, the date of the Bell decision).  Clearly that is 
not the case here since the pertinent time period at issue 
was several years earlier, from January 1963-January 1964.  
See also 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151, 3.155, 
3.157; Rodriquez v. West, 189 F.3d 1351 (Fed. Cir. 1999), 
indicating the filing of a formal claim in the manner 
prescribed by the Secretary of VA is a prerequisite to 
accepting VA treatment records as an informal claim so that 
benefits can be paid or furnished to a veteran under the laws 
administered by the Secretary.

As justification for not actually filing a claim within 1 
year after service, the veteran says that he was extremely 
mentally unstable and distraught as a result of the very 
traumatic sexual assault that had occurred in service and, 
consequently, needed help, direction and guidance on exactly 
what he needed to do to file a claim, which he did not 
receive-particularly since he had begun to drink heavily and 
abuse drugs.  But such an allegation, even if true, is 
tantamount to a claim rooted in "equity" and therefore, 
unfortunately, does not address the relevant criteria 
governing the outcome of his appeal for an EED.  See, e.g., 
Smith v. West, 13 Vet. App. 525, 528-29 (2000).  Thus, 
according to 38 U.S.C.A. § 5110(b)(1) 
and 38 C.F.R. § 3.400(b)(2)(i), the earliest possible 
effective date that he can receive under these circumstances 
is the date of receipt of his claim or the date entitlement 
arose-whichever is later.

The veteran says that he filed his initial claim for VA 
compensation benefits for a psychiatric disorder in 
approximately 1967, but that his claim was denied because VA 
could not locate all of his service medical records (SMRs) to 
document his relevant treatment and evaluation while on 
active duty.  However, despite his contentions to the 
contrary, there is no objective confirmation of that in the 
record on appeal either indicating or otherwise suggesting 
that he filed a claim with VA for a psychiatric disorder at 
any time during that year.  And although he submitted an old 
record during his recent Travel Board hearing in September 
2001 indicating that he had filed a claim with VA a few years 
later, on or about June 15,1973, that claim was for a 
ruptured disc-not for a psychiatric disorder.  Furthermore, 
the mere mention, presence or notation of a psychiatric 
disorder in the medical records concerning the treatment that 
he received during that year, or even during the following 
year of 1974 at Our Lady of the Lake Hospital, would not 
constitute a claim with VA for a psychiatric disorder.  See 
Brannon v. West, 12 Vet. App. 32 (1998), citing 38 U.S.C.A. 
§ 5101(a) and 38 C.F.R. §§ 3.151(a), 3.155(a) (before VA can 
adjudicate an original claim for benefits, the veteran must 
submit a written document identifying the benefit and 
expressing some intent to seek it).

The veteran filed another claim with VA in January 1976, on 
VA Form 21-526.  But that was a claim for nonservice-
connected pension benefits, and there is no evidence or 
indication that he intended to file a claim for VA 
compensation.  So there is no compensation claim pending from 
that year.  See 38 C.F.R. § 3.151(a) (indicating that VA 
"may," but is not required to, consider a claim for pension 
as a claim for compensation).  Here though, absent the 
requisite intent to file a claim for compensation, there is 
no basis for concluding that the RO should have construed the 
veteran's claim for pension as a claim for compensation.

Following the January 1976 RO decision concerning the claim 
for pension, it was not until many years later, on May 24, 
1993, that the veteran filed an informal claim with VA for 
compensation benefits for a psychiatric disorder.  He was 
seen in a VA outpatient clinic on that date for complaints of 
problems with his nerves ("spells of shaking") and 
difficulty remembering things, both of which reportedly dated 
back some 24 years (i.e., since about 1969).  The diagnosis 
was a dysthymic disorder-which, as alluded to earlier, since 
has been re-diagnosed as predominantly PTSD and causally 
related to a sexual assault in service.  But since all of 
this did not occur until long after the fact, May 24, 1993, 
is the earliest possible effective date for the grant of 
service connection for PTSD.   

II.  TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases-except where specifically prescribed by VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 Vet. App. 
409, 411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. App. 164, 
165 (1991).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

The veteran's only currently service-connected disability is 
his PTSD, rated as 50 percent disabling.  So he presently 
does not satisfy the threshold minimum rating requirements of 
section 4.16(a) for a TDIU-meaning, at least at the moment, 
he can only receive this benefit if it is determined that his 
case presents such an exceptional circumstance that he is 
entitled to extra-schedular consideration.  38 C.F.R. §§ 
3.321(b)(1), 4.16(b); see also Bagwell v. Brown, 9 Vet. App. 
337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
governing norm in these very special, exceptional cases is a 
finding, for example, that there have been frequent 
periods of hospitalization or marked interference with 
employment (i.e., beyond that contemplated by the rating 
currently assigned) to render impractical the application of 
the regular schedular standards.

Concerning a veteran's ability to work, "marginal 
employment," for example, as a self-employed worker or at 
odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. 4.16(a); Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the Court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...."  Other factors to be considered in 
determining whether a veteran is unemployable are his level 
of education, his employment history, and his vocational 
attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 
(1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 
(1991).

The veteran reportedly last worked in May 1992 (some other 
records report his last employment as in 1991).  But 
regardless of the exact year, according to information 
obtained from the Social Security Administration (SSA), he 
was awarded disability benefits and/or supplemental security 
income from that agency-not because of his PTSD or any 
associated psychiatric impairment-but rather, due to 
degenerative joint disease (DJD) in his right knee after 
injuring it in two serious automobile accidents, and to a 
lesser extent because of chronic pain in his low back and 
neck, as well as other musculoskeletal problems with his left 
hip and pelvis that are at least partially due to a 
difference in the length of his legs.  The SSA's decision, 
while not totally dispositive of whether he is employable 
according to VA standards, nonetheless is highly probative 
evidence that must be considered in making this 
determination.  See, e.g., Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  And since that agency determined 
that he is unemployable due to conditions that are not 
service connected, and not because of his PTSD, and since 
there is no other probative evidence of record suggesting 
otherwise, he cannot receive a TDIU, even on an extra-
schedular basis, because only the occupational impairment 
attributable to his service-connected PTSD-and that alone, 
may be considered in determining his entitlement to a TDIU.  
See e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998).

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (the "VCAA"), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which with 
certain exceptions became effective on November 9, 2000, 
redefined VA's obligations with respect to the duty to assist 
and included an enhanced duty to notify a veteran of 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA since has been codified, as 
amended, at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), and the implementing regulations are found at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified, as amended, 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 

The August 1999 rating decisions that the veteran appealed as 
well as the December 1999 statement of the case duly apprised 
him of the type of evidence needed to establish entitlement 
to an earlier effective date for the grant of service 
connection for PTSD and to obtain a TDIU.  Those documents 
also included cites to the applicable legal authority and 
discussed the reasons and bases for denying this benefit.  
And all medical and other evidence relevant to this 
particular issue-including the records from the SSA, have 
been obtained.  The veteran also had an opportunity to 
testify at a hearing in September 2001 before the Member of 
the Board who is signing this decision.  Furthermore, the 
veteran has not indicated that any additional evidence, not 
already of record, needs to be obtained concerning his claim 
for a TDIU.  So merely to return this case to the RO, for 
specific consideration of the VCAA, would serve no useful 
purpose.  And in fact, those types of unwarranted remands 
should, whenever possible, be avoided.  See, e.g., Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); see, too, Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).


ORDER

The claim for an effective date earlier than May 24, 1993, 
for the award of service connection for PTSD is denied.

The claim for a TDIU is denied.


REMAND

Rather recently, in June 2001, the RO determined the veteran 
was not entitled to service connection for ulcers, a 
"nervous stomach," and a hernia secondary to his already 
service-connected PTSD.  38 C.F.R. § 3.310(a) (service 
connection permissible for conditions that are proximately 
due to or the result of an already service-connected 
disability); see also Allen v. Brown, 7 Vet App 439 (1995) 
(permitting service connection for aggravation of a 
nonservice-connected condition by a service-connected 
disability).  This is important to note because the veteran 
hinted during his Travel Board hearing in September 2001 that 
he intended to appeal that decision; he also since has 
submitted a notice of disagreement (NOD) in November 2001 to 
initiate his appeal of that claim.  So he needs to receive a 
statement of the case (SOC) concerning that issue and be 
given an opportunity to perfect an appeal to the Board by the 
submission of a timely substantive appeal (such as a VA Form 
9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, 
20.306.

In the case of Manlincon v. West, 12 Vet. App. 238 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that where, as here, the veteran has submitted a 
timely NOD to initiate an appeal of a RO decision, then the 
proper course for the Board to undertake is to remand-as 
opposed to refer, the issue to the RO for issuance of a SOC 
and to give him an opportunity to perfect an appeal of the 
issue.  

Accordingly, this claim hereby is REMANDED to the RO for the 
following development and readjudication:

The RO should issue the veteran and his 
representative a SOC concerning 
service connection for ulcers, a "nervous 
stomach," and a hernia secondary to 
his already service-connected PTSD.  The 
veteran must be also be advised of the 
necessity of "perfecting" an appeal to 
the Board for service connection for the 
stomach disorder secondary to his PTSD by 
submitting a timely substantive appeal, 
e.g., a VA Form 9 or equivalent statement.

If, and only if, an appeal is perfected concerning this issue 
should it be returned to the Board for further appellate 
consideration.  

The Board intimates no opinion as to the ultimate outcome of 
this particular claim.  The veteran need take no action 
unless otherwise notified.  He has the right to submit 
additional evidence and argument concerning this claim the 
Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



